Citation Nr: 1750839	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  12-00 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a left shoulder disorder.

2.  Entitlement to service connection for a right shoulder disorder.

3.  Entitlement to service connection for a back disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and DW



ATTORNEY FOR THE BOARD

David Nelson, Counsel


INTRODUCTION

The Veteran served on active duty from May 1975 to May 1978.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  This case was most previously before the Board in April 2016.

The April 2016 Board decision remanded the issue of entitlement to service connection for a heart disorder for further development.  In a March 2017 rating decision the RO granted the Veteran service connection for rheumatic heart disease, and that issue is not before the Board.

In prior remands the Board has referred to the Agency of Original Jurisdiction (AOJ) claims for service connection for anemia and headaches.  It does not appear that these claims have been adjudicated and they are again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9 (b) (2017).

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Legacy Content Manager (LCM) system.  The LCM contains documents that are either duplicative of the evidence in VBMS or not relevant to the issue on appeal.


FINDINGS OF FACT

1.  A left or right shoulder disorder was not present in service or within one year thereafter, and is not otherwise etiologically related to the Veteran's service.

2.  A back disorder was not present in service or within one year thereafter, and is not otherwise etiologically related to the Veteran's service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left or right shoulder disorder have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2015); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

2.  The criteria for service connection for a back disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2015); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Veteran offered testimony before the undersigned Veterans Law Judge at a Board hearing in August 2013.  The Board finds that all requirements for hearing officers have been met.  38 C.F.R. § 3.103 (c)(2) (2016); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  To the extent that any evidentiary deficiency was noted, the Board finds that it has been cured on remand.

The Board also finds that there has been compliance with the prior November 2014, August 2015, and April 2016 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

Applicable Law and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2017).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service- the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017).

In addition, service connection for certain chronic diseases, including arthritis, may be established on a presumptive basis by showing that the condition manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2017); Fountain v. McDonald, 27 Vet. App. 258, 271-72 (2015).  Although the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303(b), 3.309 (2017); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the veteran served, the veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

Analysis

At his August 2013 Board hearing the Veteran indicated that he had experienced shoulder pain ever since service.  He believed his shoulder and back pain were not related to a specific injury during service but to overall usage.

Service treatment records (STRs) show that the Veteran did not indicate any specific shoulder or back complaints or symptoms during service, and none are documented.  His April 1978 separation examination demonstrated a normal spine and upper extremities.

An October 2008 VA treatment record indicates that the Veteran was seen for multiarticular joint pain, including the shoulders and scapula.  The Veteran indicated at that time that his shoulder and back pain had their onset 5 to 10 years prior to his treatment in 2008.

The Board finds that the claims are denied.  The Veteran's service treatment records do not show that he complained of, or was treated for, any shoulder or back disorder during service.  Given the foregoing, a chronic condition is not shown during service.  See 38 C.F.R. § 3.303(a), (b).  Additionally, the evidence does not demonstrate that a shoulder or back disorder was shown within one year of the Veteran's discharge from service, and the Veteran has not alleged any such record.

The most probative evidence of record also does not show a relationship between the disabilities on appeal and the Veteran's active service.  While noting that the Veteran had a current diagnosis of the disabilities on appeal (left shoulder strain, right shoulder AC joint arthritis, lumbosacral strain, and degenerative arthritis of the lumbar spine), a February 2017 VA examiner opined that it was less likely than not that the Veteran's shoulder and back disabilities were related to his active service.  In particular, the examiner noted that while "overuse" or "wear and tear" could lead to the left shoulder strain, right shoulder arthritis, and low back arthritis, it was far more likely that the Veteran's post-service employment as a concrete finisher led to his current conditions, as opposed to his relatively brief period of service.  The examiner also stated that the lifting noted during service did not cause an initial traumatic injury and would not have been sufficient to cause an issue years later.  The February 2017 VA examiner also referenced a March 2017 imaging study that revealed no significant abnormalities of the left shoulder, right shoulder, and spine, and indicated that the March 2017 findings did not support a connection to service, as significant overuse or wear and tear would theoretically lead to more severe degeneration of the joint.  The February 2017 VA examiner also stated that the lack of documentation of any left shoulder, right shoulder, and low back complaints until thirty years after exit from service was inconsistent with the Veteran's testimony that his symptoms began during service.  The opinions are considered highly probative, as the opinions are shown to have been based on a review of the Veteran's claims file and a contemporaneous physical examination, including diagnostic studies.  Further, the Board finds that the opinions contain a sufficient explanation for the conclusions given.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

The Veteran's assertion that his back and shoulder disorders are related to his service have been considered.  However, the Board finds his statements are not competent evidence.  Whether a layperson opinion as to a nexus or a diagnosis is competent evidence depends on the facts of the particular case.  One factor for consideration is the complexity of the question to be determined.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (providing an example in footnote 4 that a layperson would be competent to diagnose a simple condition such as a broken leg but not competent to diagnose a form of cancer).  Another factor is whether the question can be answered by personal observation alone.  Layno v. Brown, 6 Vet. App. 465 (1994) (layperson is competent to report only that which the person observed).

Although the Veteran is competent to report symptoms related to back and shoulders, the record does not demonstrate that the Veteran has any special training or acquired any medical expertise in such disorders.  King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  The etiology of an internal orthopedic disorder is not something that can be determined by mere observation, as opposed to the presence of ringing in the ears and varicose veins.  See Barr v. Nicholson, 21 Vet. App. 303, 310 (2007) (holding that varicose veins are capable of lay observation and thus lay testimony may serve to establish a diagnosis); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (lay testimony may establish the presence of tinnitus because ringing in the ears is capable of lay observation).  Therefore, the Board finds that the Veteran's opinion is not competent evidence, and therefore not probative of any issue in this case.

While the Veteran is competent to report that he has had symptoms related to his shoulders and back since service, the Board finds that the Veteran's statements as to continuity of shoulder symptoms since service have not been consistent and thus any statements regarding continuity of the back or shoulders in this regard are not credible.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that the credibility of a witness may be impeached by a showing of interest, bias, inconsistent statements, consistency with other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996); Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by the veteran).  Notably, in an October 2008 VA treatment record the Veteran indicated that his shoulder and scapula pain had begun just 5 to 10 years prior, which would put its onset many years subsequent to service.  Further, records such as the Veteran's Social security Administration records and a January 2010 VA respiratory examination indicate that following service the Veteran worked for many years as a concrete finisher (1985 to 2001) which he described as heavy physical work.  Functioning in such employment would seem to be contrary to that of one with chronic shoulder and back pain, especially as no record of shoulder or back complaints occurred until some 30 years following service.  Finally, at service discharge, the Veteran's back and upper extremities were noted to be clinically normal.  In view of the evidence to the contrary, the Board does not find that the Veteran's lay statements are sufficient to establish continuity of symptomatology for either the back or shoulder disorders.

As the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

ORDER

Service connection for a left shoulder disorder is denied.

Service connection for a right shoulder disorder is denied.

Service connection for a back disorder is denied.




____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


